Exhibit 10.17
CARDIOVASCULAR SYSTEMS, INC.
SUMMARY OF FISCAL YEAR 2011
EXECUTIVE OFFICER BASE SALARIES
The Company’s executive officers are scheduled to receive the following annual
base salaries for the fiscal year ending June 30, 2011 in their current
positions:

          Name and Current Position   Base Salary
David L. Martin
  $ 425,000  
President and Chief Executive Officer
       
Laurence L. Betterley
  $ 278,000  
Chief Financial Officer
       
James E. Flaherty
  $ 260,000  
Chief Administrative Officer and Secretary
       
Robert J. Thatcher
  $ 275,000  
Executive Vice President
       
Paul Koehn
  $ 250,000  
Vice President of Manufacturing
       
Brian Doughty
  $ 250,000  
Vice President of Commercial Operations
       
Paul Tyska
  $ 225,000  
Vice President of Business Development
       
Scott Kraus
  $ 225,000  
Vice President of Sales
       

 